Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The proposed drawing corrections  filed on 10/12/2022 are accepted by Examiuner.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Kazunori (JP2007121015 A)
As to claim 1, Kazunori discloses an apparatus as shown in figure 1A-1B  comprising a semiconductor chip (not shown) on a wafer (2)  and a Kelvin testing circuit (40,31f,31s), the semiconductor chip comprising: a first electrical connection point (a first  electrical contact point of the force probe (31f) making contact with  an electrical contact (3) of the wafer (2)) , configured to connect a first pole  of a force power supply (42) in  the Kelvin testing circuit; and a second electrical connection point (another contact point of a sensing probe (31s) making contact with  the electrical contact (3) of the wafer (2)), configured to connect a first terminal of a detecting device (41)  in the Kelvin testing circuit (40,31f,31s) , wherein the first electrical connection point and the second electrical connection point  are connected with each other on the contact (3) within the semiconductor chip, and the first pole of the force power supply and the first terminal of the detecting device are arranged on a same side of the Kelvin testing circuit.
As to claim 7, in the apparatus of Kazunori as shown in figure 1B, the semiconductor chip is a chip under test on a wafer (2) , wherein the first electrical connection point is a force pad (a first electrical connection point on the contact (3)) on the chip under test, and wherein the second electrical connection point is a sense pad  (a second electrical  contact point on the contact (3)) on the chip under test. It is noted that the term pad is a broad term, therefore any contact point would be qualified as “a pad”.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Kazunori (JP2007121015 A)
As to claim 3, Kazunori disclose an apparatus as mentioned in claim 1.  Kazunori teaches  the first electrical connection point is a first force pin (31f)   and the second electrical connection point is a first sense pin (31s) but does not mention about  the chip under test  is a packaged chip. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the apparatus of Kazunori to test a package chip since the type of the chip does not change the structure of the test apparatus and its test performance .
As to claim 4,  Kazunori disclose an apparatus as mentioned in claims 1 and 3, the packaged chip further comprises: a first pad (3), configured to connect the first force pin (31f) and the first sense pin (31s).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3-4 and 7  are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cook et al (Pat# 6,791,344)
As to claim 1,Cook et al  discloses an apparatus as shown in figure 1  comprising a semiconductor chip (12)  and a Kelvin testing circuit (48a-48D,24,32a-32F,30A-30F)), the semiconductor chip comprising: a first electrical connection point (an area where one of  force probes  (32A-32F)) making contact on one of the pads (14A-14E) )  configured to connect a first pole  of a force power supply (20) in  the Kelvin testing circuit; and a second electrical connection point (an area where one of  sense probes  (30A-30F)) making contact on one of the pads (14A-14E) ), configured to connect a first terminal of a detecting device (52,22)  in the Kelvin testing circuit (48a-48D,24,32a-32F,30A-30F) , wherein the first electrical connection point and the second electrical connection point  are connected with each other on the pad (14A-14F) within the semiconductor chip (12), and the first pole of the force power supply and the first terminal of the detecting device are arranged on a same side of the Kelvin testing circuit.
As to claim 3, in the device of Cook et al,  the semiconductor chip (12)  is a packaged chip, and wherein the first electrical connection point is a first force pin (32A-32F) and the second electrical connection point is a first sense pin (30A030F).
As to claim 4, in the device of Cook et al,  the packaged semiconductor chip (12) further comprises: a first pad (14A-14F) , configured to 
As to claim 7, Cook et al also mentioned that the DUT (12) is also preferably is tested while it is a die on a wafer  (see Column 3, lines 11-26)   and wherein the first electrical connection point is a force pad  (an area where the force pin (32A -32F) makes contact )on the chip under test (12) , and wherein the second electrical connection point (an area where the sense pin (30A-30F) makes contact) It  is noted that the term “pad” is a broad term, any contact points would be qualified as “a pad”.   
Applicant’s arguments with respect to claims 1,3-4 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Phan Huy can be reached on  571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINH P NGUYEN/Primary Examiner, Art Unit 2858